Case 3:20-cv-00832-E Document 173-6 Filed 12/08/20                  Page 1 of 1 PageID 3783



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

  OSCAR SANCHEZ, MARCUS WHITE,
  TESMOND MCDONALD, MARCELO
  PEREZ, ROGER MORRISON, KEITH
  BAKER, PAUL WRIGHT, TERRY
  MCNICKELS, JOSE MUNOZ, KIARA
  YARBOROUGH, OLIVIA WASHINGTON,
  and IDEARE BAILEY, on their own and on
  behalf of a class of similarly situated persons;
                                                     Civil Action No. 20-cv-00832
                         Petitioners/Plaintiffs,
         v.

  DALLAS COUNTY SHERIFF MARIAN
  BROWN, in her official capacity; DALLAS
  COUNTY, TEXAS;

                 Respondents/Defendants

                [PROPOSED] ORDER GRANTING PLAINTIFFS’ RULE 37
                 MOTION TO COMPEL PRODUCTION OF DOCUMENTS

     NOW BEFORE THE COURT is Plaintiffs’ Rule 37 Motion to Compel Production

Documents, filed on December 8, 2020, ECF 173 (the “Motion”). Having considered the

Motion, and the arguments in support of and against the Motion, the Court hereby GRANTS, for

good cause, the Motion to Compel.

     SO ORDERED.

DATED: December _______, 2020



                                                      ____________________________________
                                                      HON. ADA BROWN
                                                      UNITED STATES DISTRICT JUDGE
